People ex rel. Bonus v Warden, Manhattan Detention Complex (2020 NY Slip Op 01510)





People ex rel. Bonus v Warden, Manhattan Detention Complex


2020 NY Slip Op 01510


Decided on March 4, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 4, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2020-01755	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Justin Bonus, on behalf of Nuival Vasquez, petitioner, 
vWarden, Manhattan Detention Complex, etc., respondent. Justin Bonus, Forest Hills, NY, petitioner pro se.


Melinda Katz, District Attorney, Kew Gardens, NY (Michael J. Curtis and Johnnette Traill of counsel), for respondent.
Writ of habeas corpus in the nature of an application to release the defendant on his own recognizance or to set bail upon Queens County Indictment No. 2412/19.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that bail on Queens County Indictment No. 2412/19 is set at the sum of $500,000, which may be posted in the form of an insurance company bail bond or partially secured surety bond in that sum, or by depositing that sum as a cash bail alternative; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given an insurance company bail bond or partially secured surety bond in the sum of $500,000, or has deposited that sum as a cash bail alternative, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
DILLON, J.P., CHAMBERS, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court